Citation Nr: 1726840	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014 and March 2016, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis, back, bilateral hip, bilateral knee, and bilateral ankle disabilities.  He theorizes that his problems are related to many airborne jumps (parachuting) during service.

The Board's March 2016 remand directed that, on VA examination, the examiner provide an opinion as to whether any disability found had "its onset in service, or is otherwise related to service, including performing in-service parachute jumps."  The VA medical opinion dated in June 2016 does not address the Veteran's theory of entitlement as directed by the Board's prior remand decision.  Therefore, the June 2016 report of examination should be returned to the examiner for an addendum.  It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, a review of the record discloses that the Veteran failed to report for imaging studies ordered in connection with his June 2016 VA examination.  Nearly a year after the June 2016 VA examination, the Veteran reported to VA that he sought to have those examination rescheduled, buy no good cause for his failure to reported was cited.  See VA Form 21-4138 (May 2017).  The Board observes that misplacing the examination notice letter is not good cause for failure to report for a scheduled examination.  38 C.F.R. § 3.655(a).  However, as remand is necessary, the Board believes that the Veteran should be afforded another opportunity to present for imaging studies that were ordered in the past.  Additionally, the Veteran should be given another opportunity to provide VA with copies of any outstanding private treatment records to include those of Dr. J. Simmons or authorization for VA to obtain such on his behalf.  The Veteran is reminded that VA's duty to assist in the development of claims is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He should cooperate and assist as requested in the development of these matters.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide VA with copies of the private treatment records to include those of Dr. J. Simmons or authorization for VA to obtain those records on his behalf.  If an authorization to obtain the records is provided, the AOJ should document all attempts to obtain the records in the claims file.  The AOJ should notify the Veteran if the attempts to obtain records are unsuccessful and give the Veteran an opportunity to provide the records.
      
2.  Then, the Veteran should be rescheduled for the imaging studies previously ordered in connection with the claimed conditions.
3.  Then, the June 2015 VA medical opinions should be returned to the examiner for an addendum.  The examiner should review the claims file to include, if any, private treatment records added since the last VA examination in June 2016 and any imaging studies obtained in connection with the Veteran's VA claims.  After review of the claims file and, in particular, any newly added materials to the claims file, the examiner should again provide an opinion as to whether arthritis, a low back disability, a hip disability, a knee disability, and/or an ankle disability shown during this appeal is at least as likely as not (50 percent probability or greater) related to service to include the Veteran's history of parachute jumps during service.

The examiner should also (1) address the Veteran's theory that he currently has arthritis, a low back disability, a hip disability, a knee disability, and an ankle disability attributable to his parachute jumps in service (April 1969 to April 1971); and (2) specifically acknowledge and consider in formulating the opinion(s) the Veteran's reported symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he must provide a reason for doing so.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless deemed necessary by the medical professional providing the opinion.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

